Citation Nr: 0008333	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
disability denominated status post left middle ear 
exploration with tube insertion.

2.  Entitlement to service connection for disability 
secondary to disease or injury incurred in service, claimed 
as headaches caused or aggravated by service connected left 
middle ear exploration.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from September 1963 to 
September 1967.

This appeal is from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The RO denied increased rating for 
residuals of left middle ear surgery and for headaches 
secondary to the left middle ear surgery.

In August 1998, the Board of Veterans' Appeals (Board) 
remanded the case for clarification of the service-connected 
status of the post-operative left middle ear and for 
readjudication of the issues consistent with the result of 
that clarification.  The case is again before the Board.

In statements of September 1998 and February 1999 the 
appellant asserts hearing in his right ear continues to 
worsen.  Whereas the matter of increased rating for service-
connected bilateral hearing loss was the subject of a Board 
decision in August 1998, these statements are construed as 
new claims for increased rating and are referred to the RO 
for appropriate action.

It also appears that the veteran wishes to pursue a claim of 
entitlement to service connection for residuals of perforated 
right eardrum or for residuals of right ear surgery.  The RO 
has not adjudicated this claim, and it is referred for 
appropriate action.


FINDING OF FACT

The appellant did not have surgery of the left middle ear, 
and he suffers no disability from or related to surgery of 
the left middle ear, including headaches.



CONCLUSIONS OF LAW

1.  There is no legal entitlement to an increased rating for 
status post left middle ear exploration with tube insertion.  
38 C.F.R. § 1155 (West 1991); 38 C.F.R. § 4.1.

2.  There is no legal entitlement to service connection for 
headaches claimed secondary to status post left middle ear 
exploration.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

In November 1983 VA obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The service medical records in the claims folder from that 
time and throughout the pendency of the instant claim and 
appeal have included a misfiled November 1966 surgery report 
of a left middle ear exploration and tube insertion as 
treatment for recurrent serous otitis media of the left ear.  
The patient who underwent that surgery was not the veteran.  
The surgical report is for a person with a name similar to 
the appellant's, differing in its middle initial, of a 
different age and rank than was the appellant at the time of 
the reported surgery.  Based on this misfiled medical record, 
the RO awarded service connection for the status post left 
middle ear exploration in December 1983.  Review of the 
appellant's service medical records reveals he did not have 
surgery on his left ear in service.  There is no evidence of 
left ear surgery at any subsequent time.

In August 1998, the RO determined the award of service 
connection for status post left middle ear exploration was 
clearly and unmistakably erroneous (CUE).  Regulation 
provides for the reversal of clearly erroneous rating 
decision.  38 C.F.R. § 3.105(a) (1999).  Other regulation 
provides for severance of clearly and unmistakably erroneous 
awards of service connection, except under certain 
conditions.  38 C.F.R. § 3.105(d) (1999).  One of the 
exceptions to severance of service connection applies in this 
case.  An award of service connection in effect for 10 years 
may not be severed unless it was obtained by fraud or the 
beneficiary of the award did not have the military service 
required by law to qualify for service connection.  38 C.F.R. 
§ 3.957 (1999).

The RO informed the appellant of the finding of CUE in the 
award of service connection of the status post left middle 
ear exploration left and that the status could not be severed 
in a letter of September 1998.  The RO enclosed a copy of the 
rating decision and of the appellate rights.  The appellant 
did not appeal the finding, and he does not assert that he 
had surgery on his left ear in service or at any time.  A 
March 1999 supplemental statement of the case in the instant 
appeal informed the appellant that there can be no increase 
in compensation for the service-connected status post left 
middle ear exploration.

Thus, the Board is presented with an appeal from the denial 
of an increased rating for a disability attributed to surgery 
the appellant did not have.  The fundamental principle of VA 
disability compensation is that compensation is paid for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
The fundamental principle behind the determination of the 
amount of compensation is that the beneficiary is compensated 
for the reduction in earning capacity resulting from specific 
disability.  38 U.S.C.A. § 1155 (West 1991).  The level of 
disability caused by any service-connected condition is 
based, "as far as is practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civil occupations."  Id..  In application, this principle 
encompasses impairment in earning capacity resulting from 
diseases and injuries incident to military service and their 
residuals.  38 C.F.R. § 4.1 (1999).

It is an immutable consequence of the appellant's never 
having had surgery on his left ear that he cannot have a 
reduction in earning capacity because of surgery on his left 
ear.  In short, under no circumstances can the appellant 
assert a valid claim for disability compensation based on 
status post left middle ear exploration with tube insertion 
that comports with the fundamental legal principles of VA 
disability evaluation.

When a claim for VA benefits is legally insufficient in that 
it seeks a benefit not provided by law, the claim is 
appropriately denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Secondary Service Connection for Headaches

Regulation provides, "Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected."  38 C.F.R. § 3.310 (a) (1999).  
Pursuant to this rule, the appellant appeals from the denial 
of secondary service connection for disability due to 
service-connected status post left middle ear exploration 
with tube insertion.

As a matter of law, the condition to which the claimed 
headache disability is secondary is both erroneously and 
unseverably service connected.  38 C.F.R. §§ 3.105(a), 3.957 
(1999).  Nonetheless, the appellant cannot have disability 
that results from or is proximately due to a disease or 
injury incurred in service where the allegedly service-
incurred disease or injury is a surgical procedure that never 
happened.

A claim for secondary service connection for disability due 
to an event that never happened cannot be legally sufficient 
within the meaning of the regulation providing for secondary 
service connection.  38 C.F.R. § 3.310(a) (1999).  When a 
claim for VA benefits is legally insufficient in that it 
seeks a benefit not provided by law, the claim is 
appropriately denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

A compensable rating for status post left middle ear 
exploration with tube insertion is denied.

Service connection for headaches claimed as secondary to 
status post left middle ear exploration with tube insertion 
is denied.






		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

